Citation Nr: 0521700	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  02-17 849A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a right ankle 
disability.

3.  Entitlement to service connection for a disability of the 
left foot and toes.

4.  Entitlement to an increased disability rating for 
service-connected eczema, currently evaluated as 10 percent 
disabling.

  
REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1974 to December 
1975 and from March 1977 to April 1980.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  Two appeals of the veteran, which have 
separate procedural histories as detailed below, have been 
combined for the sake of simplicity.

Procedural history

The PTSD and eczema claims

The RO granted service connection for dyshidrotic eczema of 
the hands in a January 1993 rating decision; a 10 percent 
evaluation was assigned.    

The veteran filed a claim for an increased disability rating 
for his service-connected eczema and a claim for service 
connection for PTSD in February 2001.  These claims were 
denied in a November 2001 rating decision.  The veteran filed 
a notice of disagreement with the November 2001 decision, 
which was perfected with the timely submission of his 
substantive appeal (VA Form 9) in November 2002.

In August 2003, the veteran requested a Travel Board hearing 
for his PTSD and eczema claims.  The veteran was scheduled to 
appear for a Travel Board hearing at the Chicago RO in 
November 2003.  However, he failed to report for the hearing, 
and he has since provided no explanation for his failure to 
report.  His hearing request, therefore, is deemed to have 
been withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) 
(2004).




The right ankle and left foot claims

The veteran filed claims for entitlement to service 
connection for a right ankle disability and a disability of 
the left foot and toes in June 2001.  These claims were 
denied by the RO in a December 2002 rating decision.  The 
veteran filed a notice of disagreement with the December 2002 
rating decision, which was perfected with the timely 
submission of his substantive appeal in August 2003.

The issue of entitlement to an increased disability rating 
for service-connected eczema is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence does not include a current diagnosis 
of PTSD.

2.  The veteran did not engage in combat with the enemy.

3.  The record does not include credible supporting evidence 
verifying the occurrence of the veteran's claimed in-service 
stressors.

4.  Competent medical evidence does not support a finding 
that a right ankle disability currently exists.

5.  Competent medical evidence does not support a finding 
that a disability of the left foot and toes currently exists.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304.

2.  A right ankle disability was not incurred in active 
military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).

3.  A disability of the left foot and toes was not incurred 
in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
PTSD, a right ankle disability and a disability of the left 
foot and toes. 

In the interest of clarity, the Board will review the 
applicable law and regulations and then proceed to analyze 
the claims and render a decision.

The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  The VCAA is accordingly applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the August 2002 statement of the case (SOC) in 
regards to the PTSD claim and the August 2003 SOC in regards 
to the right ankle and left foot claims of the pertinent law 
and regulations, including the specific requirements for a 
claim of entitlement to service connection pursuant to 
38 C.F.R. § 3.303 (2004) and entitlement to service 
connection for PTSD pursuant to 38 C.F.R. § 3.304 (2004), of 
the need to submit additional evidence on his claims, and of 
the particular deficiencies in the evidence with respect to 
his claims.  

More significantly, letters were sent to the veteran in May 
2001 and October 2002 which were specifically intended to 
address the requirements of the VCAA.  The May 2001 letter 
detailed the evidentiary requirements for claims for service 
connection, including proof of "a relationship between your 
current disability and an injury, disease, or event in 
service."  Accompanying the May 2001 letter was a PTSD 
stressor questionnaire.  The veteran was asked to "provide 
us with as much detail surrounding the stressful events you 
experienced in service, as possible.  Anecdotal (unrecorded 
and unpublished) incidents are not researchable, even though 
they might be completely true.  Without specific information, 
such as location and approximate date of the event, we will 
not be able to initiate research.  We will have to make a 
decision on the evidence currently in your file."  The 
October 2002 letter specifically indicated that the RO needed 
"evidence showing the following conditions existed from 
military service to the present time: right ankle condition, 
left foot condition, left toe condition."  

Thus, the May 2001 and October 2002 letters, along with the 
August 2002 SOC in regards to the PTSD claim and the August 
2003 SOC in regards to the right ankle and left foot claims, 
not only notified the veteran of the evidence already of 
record, but also notified him specifically of the additional 
evidence that was needed in his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  The May 2001 
letter informed the veteran that VA would "try to help you 
get such things as medical records, employment records, or 
records from other Federal agencies . . . . We will get any 
VA medical records or other medical treatment records you 
tell us about . . . . Tell us which VA facility treated you 
and the dates of your treatment.  We will then request those 
treatment records directly from the VA facility and consider 
them in connection with our current claim[s]."  Both the May 
2001 and October 2002 letters indicated that records from the 
VA Medical Center (VAMC) in Chicago were being requested.  
The May 2001 letter also informed the veteran that the RO was 
requesting his service medical records, and both the May 2001 
and October 2002 letters indicated that VA would assist the 
veteran by providing a medical examination or getting a 
medical opinion if necessary to make a decision on his 
claims.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The May 2001 letter indicated the RO would get "other 
medical treatment records you tell us about. . . . We will 
attempt to obtain evidence for you if you complete in full 
and sign the enclosed VA Form(s) 21-4142, Authorization for 
Release of Information, for each doctor, clinic, or hospital, 
and provide a complete mailing address as well as the 
approximate period of treatment and the condition(s) for 
which you were treated.  You may wish to contact the doctor 
or facility yourself and request release of the information 
to us."  The October 2002 stated that "medical evidence 
from hospitals, clinic, and private physicians of treatment 
since military service" would help to support his claims, 
and asked the veteran to either send these medical reports 
himself or complete VA Form 21-4142 to "authorize release of 
information from any doctors and/or hospitals concerning any 
treatment you received."  Additionally, both the May 2001 
and October 2002 letters emphasized: "You must give us 
enough information about these records so that we can request 
them from the agency or person who has them.  It's still your 
responsibility to support your claim with appropriate 
evidence."  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The May 2001 letter requested:  "You 
should submit any evidence that supports your claim for 
service connection, such as medical evidence of your current 
disability or evidence which may show you have persistent or 
recurring symptoms of disability" (emphasis in original).  
The October 2002 letter requested: "Send us any medical 
reports you have."  The Board believes that these requests 
comply with the requirements of 38 C.F.R. § 3.159(b) in that 
they informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

The Board finds that the May 2001 and October 2002 letters 
properly notified the veteran of the information, and medical 
or lay evidence, not previously provided to VA that is 
necessary to substantiate the claims, and they properly 
indicated which portion of that information and evidence is 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  Even though the 
May 2001 letter requested a response within 60 days and the 
October 2002 letter requested a response within 30 days, both 
letters also expressly notified the veteran that he had one 
year to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  The one year period 
has since elapsed.  

Review of the record reveals that the veteran was provided 
notice of the VCAA in May 2001 and October 2002, prior to the 
initial adjudication of his claims in November 2001 and 
December 2002, respectively.  The veteran has pointed to no 
prejudice resulting from the timing of the VCAA notices. 

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  The RO has obtained the veteran's VA 
and private treatment records.  The veteran was provided a VA 
psychiatric examination in June 2002, the results of which 
will be referred to below.  The report of the medical 
examination reflects that the examiner recorded the veteran's 
past medical history, noted his current complaints, conducted 
a psychiatric evaluation and rendered appropriate diagnoses 
and opinions.

The Board has given thought as to whether a VA physical 
examination of the veteran and/or a medical nexus opinion 
should be obtained in regards to the veteran's claims of 
entitlement to service connection for a  right ankle 
disability and a disability of the left foot and toes.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2004).  
However, as explained below the veteran has presented no 
competent medical evidence as to the claimed right ankle 
disability or left foot disability.  Contrary to the 
assertions of the veteran's representative in July 2005, it 
is not the "duty of the VA" to provide the veteran with a 
VA examination in these circumstances.  Crucially, neither 
the veteran or his representative have furnished any basis 
for supposing that the claimed disabilities in fact exist.  
In the absence of competent medical evidence of current right 
ankle or left foot disabilities, physical examination of the 
veteran is not necessary; referral for a medical nexus 
opinion is similarly not necessary.  See 38 U.S.C.A. 
§ 5107(a) [it is the claimant's responsibility to support a 
claim for VA benefits]; see also Counts v. Brown, 6 Vet. App. 
473, 478-9 (1994) and Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992) [VA's statutory duty to assist is not a license 
for a "fishing expedition"].  

In so concluding, the Board finds that the circumstances here 
presented differ from those found in Charles v. Principi, 16 
Vet. App. 370 (2002), in which the Court held that VA erred 
in failing to obtain a medical nexus opinion where evidence 
showed acoustic trauma in service and a current diagnosis of 
tinnitus.  Significantly, in this case there is no evidence 
of a current right ankle or left foot disabilities.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the VCAA.  

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claims.  See 
38 C.F.R. § 3.103 (2004).  As noted above, the veteran was 
scheduled to appear for a Travel Board hearing in November 
2003.  However, he failed to report for this hearing and 
provided no explanation for his failure to report.  His 
hearing request, therefore, is deemed withdrawn. See 38 
C.F.R. §§ 20.702(d); 20.704(d) (2004).

Accordingly, the Board will proceed to a decision on the 
merits as to these issues.


Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.
See Brammer v. Derwinski, 3 Vet. App. 233, 255 (1992).  

Service connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2004).  

With regard to the second PTSD criterion, evidence of in- 
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2004).
Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau at 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

Analysis

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

As discussed above, in order to establish service connection 
for PTSD, there must be: (1) a current medical diagnosis of 
PTSD; (2) credible supporting evidence that a claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between the current PTSD symptomatology and 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2004); see also Moreau v. Brown, 9 Vet. App. 389 (1996).

With respect to element (1), current disability, there is no 
competent medical evidence that the veteran has PTSD.  The 
veteran's VAMC outpatient treatment records show numerous 
diagnoses of alcohol abuse and depression; however, there is 
no diagnosis of PTSD of record.  Furthermore, and crucially, 
the June 2002 VA psychiatric examiner stated that the veteran 
did not meet the DSM-IV criteria for a diagnosis of PTSD.  
This is significant because that examination was conducted 
for the express purpose of determining whether PTSD in fact 
existed.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) [the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact, i.e., the lack of evidence is itself evidence].

There is no competent medical evidence to the contrary.  As 
the Board has noted in its VCAA discussion, the veteran has 
neither submitted nor pointed to a competent diagnosis of 
PTSD, notwithstanding ample opportunity to do so.  See 
38 U.S.C.A. § 5107(a) (West 2002) [a claimant has the 
responsibility to support a claim for VA benefits].

To the extent that the veteran himself is attempting to 
provide evidence concerning the existence of his PTSD, it is 
now well established that an opinion of a person without 
medical training or experience on medical matters such as 
diagnosis and etiology is entitled to no weight of probative 
value.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  

As discussed in the law and regulations section above, it is 
now well-settled that in order to be considered for service 
connection, a claimant must first have a disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may 
not be granted unless a current disability exists].  In the 
absence of a diagnosis of PTSD, service connection therefor 
may not be granted.  

Accordingly, the element (1) of 38 C.F.R. § 3.304(f), a 
current medical diagnosis of PTSD, is not met, and the 
veteran's claim fails on that basis alone.  For the sake of 
completeness, the Board will address the remaining two 
elements.

With respect to element (2), in service disease or injury, 
there is no evidence of a psychiatric disease in service, and 
the veteran does not appear to so contend. 

Turning to the matter of in-service injury, which the Board 
believes includes psychic trauma or "stressors," the Board 
initially finds that the veteran did not engage in combat 
with the enemy within the meaning of 38 U.S.C.A. § 1154(b).  
The veteran's military occupational specialty was unit supply 
specialist, and he did not receive any decorations or awards 
indicative of combat status.  The record provides no 
supportive evidence that the veteran engaged in combat with 
an enemy.  His records indicate that he served in the United 
States and in Europe during the late 1970s.    

The veteran has stated that he served in Vietnam for 25 days 
in 1974, and that his stressor occurred when he served as a 
messenger of top secret documents.  In his November 2002 
substantive appeal evidently for the first time, that he was 
exposed to hostile fire while in Vietnam

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, there is no 
evidence, aside from the veteran's own self-serving 
statement, that he served in Vietnam, much less was exposed 
to hostile fire there.  In light of the official records, the 
Board finds the veteran Vietnam story to be utterly 
preposterous.   Indeed, the veteran contradicted himself 
during the June 2002 VA psychiatric examination, when he 
completely denied being involved in combat or experiencing a 
stressor in service.  

Because it has not been shown that the veteran engaged in 
combat, the law requires that stressors be corroborated by 
evidence other than the veteran's own statements.
The veteran mentions that he was wounded in the leg and 
treated in a hospital in Berlin, Germany.  However, the  
separation examination in January 1980 mentions no such 
wound.  He also claimed to have witnessed fellow service 
member R.P.'s death in 1979.  

The Court has held that VA cannot ignore a veteran's 
testimony simply because the veteran is an interested party.  
Personal interest may, however, affect the credibility of the 
evidence.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991).  The Board has considered the statements provided by 
the veteran as to the alleged in-service stressors.  Against 
these statements are the negative service medical records and 
the fact that the veteran denied any stressors at all during 
the June 2002 psychiatric examination.  The Board finds the 
veteran's recent stressor statements, first made years after 
filing a claim for monetary benefits from the government, to 
be of no credibility and no probative value.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence 
has greater probative value than history as reported by the 
veteran].  

In any event, the veteran's purported stressors have not been 
corroborated, as is required by 38 C.F.R. § 3.304(f).  The 
veteran's representative argued in a July 2005 statement that 
the veteran's alleged stressors, especially the death of 
fellow service member R.P., should be researched.  His 
stressor statements are so vague, however, as to be incapable 
of corroboration. 

For these reasons, element (2) of 38 C.F.R. § 3.304(f) is 
also not met.

With respect to element (3), medical nexus, because there is 
no diagnosis of PTSD, there is no medical opinion which 
relates a diagnosis of PTSD to an 
in-service stressor.

As stated above, establishing service connection for PTSD 
requires the satisfaction of three specific criteria.  In 
this case, none of the elements are met.  In the absence of 
any of the required elements under 38 C.F.R. § 3.304(f), the 
claim for service connection for PTSD is denied.

2.  Entitlement to service connection for a right ankle 
disability.

3.  Entitlement to service connection for a disability of the 
left foot and toes.

With respect to Hickson element (1), current disability, 
there is no competent medical evidence that the veteran 
currently has a disability involving the right ankle or the 
left foot and toes.  

There is no competent medical evidence to the contrary.  To 
the extent that the veteran himself is now claiming that he 
currently has a right ankle disability or a disability of the 
left foot and toes, his opinion is entitled to no weight of 
probative value.  See Espiritu, supra; see also 38 C.F.R. § 
3.159 (a)(1) (2004).  

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau, supra; Gilpin, supra.  In the absence of any 
diagnosed disability regarding the right ankle or left foot 
and toes, service connection may not be granted.  Hickson 
element (1) has not been met, and the veteran's claims fail 
on that basis alone.

For the sake of completeness, the Board will address the 
remaining two Hickson elements.

With respect to Hickson element (2), in-service incurrence of 
a disease or injury, there is evidence of blisters on the 
left toe in October 1975 and a swollen right ankle.  
Accordingly, Hickson element (2) has arguably been met.

With respect to Hickson element (3), medical nexus, no 
competent medical nexus exists.  It is clear that in the 
absence of a current diagnosis of a disability in the right 
ankle or left foot and toes, a medical nexus opinion would be 
an impossibility.  

To the extent that the veteran himself is attempting to 
provide a nexus between his claimed right ankle disability 
and a disability of the left foot and toes and his military 
service, his statements are not probative of a nexus between 
the condition and military service.  See Espiritu, supra; see 
also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
[unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service].  

In short, for the reasons and bases expressed above the Board 
concludes that a preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for a 
right ankle disability and a disability of the left foot and 
toes, as Hickson elements (1) and (3) have not been met.  The 
benefits sought on appeal are accordingly denied.

ORDER

Entitlement to service connection for PTSD is denied.
 
Entitlement to service connection for a right ankle 
disability is denied.

Entitlement to service connection for a disability of the 
left foot and toes is denied.

REMAND

4.  Entitlement to an increased disability rating for 
service-connected eczema, currently evaluated as 10 percent 
disabling.

Effective August 30, 2002, the criteria for evaluating skin 
disabilities were revised.  See 67 Fed. Reg. 49590 (July 31, 
2002).  The changes to the rating criteria effective August 
30, 2002 have not been applied by the RO to the veteran's 
increased rating claim, and the veteran has not been 
furnished notice of these changes.  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

VBA should readjudicate the issue of 
entitlement to an increased 
disability rating for service-
connected eczema, to include 
consideration of the recent 
amendments to the rating criteria for 
diseases of the skin, effective 
August 30, 2002.  If the benefit 
sought is not granted, the veteran 
and his representative should be 
furnished with a supplemental 
statement of the case (SSOC) which 
should contain notification of the 
above-mentioned amendments.  The 
veteran and his representative should 
be afforded the appropriate 
opportunity to respond.  Thereafter, 
the claims folder should be returned 
to the Board for further appellate 
review, if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


